       Case 1:18-cv-07178-ENV-RLM Document 9 Filed 05/07/19 Page 1 of 3 PageID #: 30

                        W' it I i      ^i       (;
AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)
                                                                                                                 AJOmQ
Civil Action No. CTW^tTW
                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required

          This summons for (name of
                                  findiv^ual  aqd title, ifany)
                                   individual and

 was received by me on (date)

           □ I personally served the summons on the individual at (place)
                                                                               on (date)                             ;or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
           on (date)                             , and mailed a copy to the individual's last known address; or

           □ I served the summons on (name of individual)                                                                       , who is

           designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                              ;or


           Qorfrretumed the summons unexecuted because
                       (specify):




           My fees are $                         for travel and $                   for services, for a total of $          0.00



           I declare under penalty of perjury that this information is true.


 Date: ^ j^l jl ^                                                                          Server's signature



                                                                                       Printed name and title




                                                                    Sl-^13 MumM.           Server's address
                                                                                                                     diUtn  v


 Additional information regarding attempted service, etc:
Case 1:18-cv-07178-ENV-RLM Document 9 Filed 05/07/19 Page 2 of 3 PageID #: 31
                                                                                      178                           OPY
AO 440(Rev.06/12) Summons in a Civil Action
                                                      CV 18
                                   United States District Court
                                                                for the

                                                    Eastern District of New York



        BOYSIN LORICK AND CYNTHIA LORICK

                                                                                VITAUANO,J.
                          Plaintiff(s)
                                                                          Civil Action No.

  KILPATRICKTOWNSEND AND STOCKTON LLP;
  COLIN M. BERNARDINO; KEITH BRANDOFINO;
  JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
    AND BERKADIA COMMERCIAL MORTGAGE                                                   ORENSTEIN, MJ.
                         Defendant(s)

                                                 SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) KILPATRICK TOWNSEND AND STOCKTON LLP
                                         1114 Avenue of the Americas
                                         New York, NY 10036

                                         COLIN M. BERNARDINO
                                         1114 Avenue of the Americas
                                         New York, NY 10036                                         (Please See Attached)

         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or eniployee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:              Pro Se Plaintiffs:
                                                BOYSIN LORICK                      CYNTHIA LORICK
                                                38 UTICA ROAD                      38 UTICA ROAD
                                               EDISON, NJ 08820                    EDISON, NJ 08820




         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF CO


        DEC 17 201?:
Date:
                                                                                       Signature ofClerk or Deputy Clerk
Case 1:18-cv-07178-ENV-RLM Document 9 Filed 05/07/19 Page 3 of 3 PageID #: 32




                                                                                     U.S. Postal:ServiceiML                                ,
                                                                                     CERTiFlED MAIL™ RECEIPT^                                        ■
                                                                                    (DomesticMail Only;:NoInsurance CoveragePrmid^
                                                                                     For delivery information visit our website at www.uspsxo^



                                                                                              Certifiod Fee
                                                                                                                                          Postmaifc lO
                                                                                                                      tern
                                                                                                                                            Here
                                                                                         Return Receipt Fee           $0.00
                                                                                    (Endorsement Required)
                                                                                     Restricted Delivery Fee
                                                                                    (Endorsement Required)
                                                                                                         $0.
                                                                                      Total
                                                                                       .    Postage & Fees

                                                                                     Sent
                                                                              r=l

                                                                              O     "SftBflf, AptWcC;'
                                                                                     orPO Box No.
                                                                              P-
                                                                                     C^rste^' Wsivu'lPt,
                                                                                                                                   See Reverse for Instruction
                                                                                     PS Fornr 3800. August-2006




                        UNITED STATES                                     Certificate cj
                       POSTAL SERVICE,                                                  Mailinj
       1 This Certificale of MajHttg provides evldenpo^at mail has t>een printed to U^S® for mailing           <              <o
       j This form may^ usBo foijqmestiq^^tqfnational mail.
       ! From:                                                                                                 s5          21
       »

                                                                                                               S2 ^S.,-0
                                                                                                               O  J<o J3    2
                                                                                                                            s
                                                                                                               «!
                                                                                                               3 m   <




           i   To:




                        0iz6'tG^ ^

               PS Fonn 3817.April 2007 PSN 7530-02-000-9065
